Citation Nr: 0532083	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  94-31 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral skin 
condition of the feet, to include as due to exposure to Agent 
Orange.

2.  Entitlement to service connection for a bilateral skin 
condition of the feet, to include as due to exposure to Agent 
Orange.

3.  Entitlement to a compensable rating for hearing loss in 
the right ear.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to March 
1975, and from April 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for a bilateral skin 
condition of the feet, to include as due to exposure to Agent 
Orange, on the merits, and denied entitlement to a 
compensable rating for hearing loss in the right ear.  

In July 2000, the Board remanded the case in order to comply 
with the veteran's request for a travel Board hearing.  In 
June 2004, however, the veteran did not appear for the 
hearing he had requested.  In August 2004, the Board again 
remanded the claims for additional development.

The Board notes that in a July 1994 statement, the veteran 
appears to have raised new claims of service connection for 
skin conditions on the neck and buttocks.  Similarly, in a 
July 2003 statement, the veteran appears to have a raised a 
new claim of entitlement to a total disability rating for 
compensation based on individual unemployability.  The Board 
refers these matters to the RO for appropriate action.

The Board observes that service connection for a bilateral 
skin condition of the feet, to include as due to exposure to 
Agent Orange, was previously denied in an October 1993 RO 
decision.  Thus, although the RO has adjudicated the issue of 
entitlement to service connection for a bilateral skin 
condition of the feet, to include as due to exposure to Agent 
Orange, on the merits, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett, supra.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the claim for 
service connection for a bilateral skin condition of the 
feet, to include as due to exposure to Agent Orange.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The claim for service connection for a bilateral skin 
condition of the feet, to include as due to exposure to Agent 
Orange, was previously denied in an October 1993 rating 
decision; the veteran did not appeal that decision.

3.  Evidence received since the October 1993 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran's current bilateral skin condition of the 
feet began many years after service and has not been 
associated with his active service or any incident therein, 
including herbicide exposure during service.

5.  The veteran's service-connected right ear hearing loss is 
manifested by auditory acuity level I.  The hearing loss in 
his left ear is not service-connected.


CONCLUSIONS OF LAW

1.  The October 1993 RO decision that denied service 
connection for the veteran's bilateral skin condition of the 
feet, to include to include as due to exposure to Agent 
Orange, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a bilateral skin condition 
of the feet, to include as due to exposure to Agent Orange.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The veteran's current bilateral skin condition of the 
feet, to include as due to exposure to Agent Orange, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).

4.  The criteria for an increased rating for hearing loss in 
the right ear are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, 4.87, Tables VI, VII, Diagnostic Code (DC) 
6100 (effective before and after June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in October 1993, the RO denied the 
veteran's claim for service connection for a bilateral skin 
condition of the feet, to include as due to exposure to Agent 
Orange.  The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2005).  Thus, the October 1993 decision became final because 
the appellant did not file a timely appeal.

The claim for entitlement to service connection for a 
bilateral skin condition of the feet, to include as due to 
exposure to Agent Orange, may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in July 1994.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2001).  
The Board notes, as an aside, that the definition of "new 
and material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001; 
thus, this change does not apply to the instant case because 
the claim to reopen was received before that date.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of the veteran's service medical 
records, post-service VA medical records, and the veteran's 
statements.  The RO found that there was no evidence of a 
chronic skin condition at separation or related to active 
service, nor was there evidence of  exposure to Agent Orange, 
and the claim was denied.  

After the denial of his claim for a bilateral skin condition 
on the feet, to include as due to exposure to Agent Orange, 
the veteran sought to reopen the claim in July 1994.  
Evidence received since the last final RO decision bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Since submitting his application to reopen his claim for 
service connection for psoriasis, VA treatment records dated 
from October 1993 through July 2000 have been associated with 
the file.  These treatment records demonstrate that the 
veteran has been treated for various skin conditions on his 
feet; most currently for severe bilateral hyperkeratosis of 
the feet.  Private treatment records from Thomas F. Smith, 
D.P.M., relating to treatment for severe bilateral keratosis 
of the feet, dated from July 1995 through October 1997 have 
also been associated with the file.  Additional evidence 
includes a November 1995 letter written by Dr. Smith, which 
states that the veteran has heavy keratosis of the plantar 
aspect of both feet, possibly related to chemical exposure 
during military service.  New evidence also includes an 
October 1997 letter written by Dr. Smith which states that 
the veteran has a history of heavy keratosis on the plantar 
aspect of the feet that the veteran feels is possibly related 
to chemical exposure while on military duty.  Newly submitted 
evidence also includes records from the Social Security 
Administration, which indicate that the veteran was found to 
be disabled for reasons other than his bilateral foot 
condition.  An August 2004 response from the National 
Personnel Records Center (NPRC), indicating that there are no 
records which show the veteran was exposed to herbicides with 
any units during his service, has also been associated with 
the file.

Other newly submitted evidence includes a June 2005 VA report 
of examination of the veteran's feet.  In his report, the 
examiner diagnoses the veteran with "plantar keratosis," 
and, in addressing Dr. Smith's opinion that this condition 
could possibly be related to exposure to chemicals during 
service, states that, "to [his] knowledge, there is no 
medical literature that supports the association between 
keratosis and Agent Orange/herbicides/chemical agents," and 
therefore, "his currently diagnosed skin and/or foot 
disorder diagnosed as keratosis of the feet is likely not 
related to his active service."

Finally, newly submitted evidence includes additional 
statements submitted by the veteran, relating his current 
condition to his active duty.

In evaluating the newly submitted evidence, the Board finds 
that while the VA treatment records and private treatment 
records from Dr. Smith are new, in the sense that they have 
not previously been considered, they are not material, as 
they do not indicate that the veteran's keratosis of the feet 
was incurred in or aggravated by his military service, and as 
such are mainly cumulative of the records before the RO in 
October 1993.  Similarly, while the veteran's statements are 
new, in the sense they were not before agency decision makers 
in October 1993, they are not material, for they are mainly 
cumulative of statements previously recorded at the time of 
the October 1993 rating decision.  As he has not made any new 
factual allegations relating his current condition to his 
service, those statements are not material.  Moreover, as a 
layperson without medical expertise, the veteran is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While he can describe symptoms (including worsening of 
symptoms) that he experiences, he lacks the medical 
competence to relate those symptoms to a particular 
circumstance, such as any in-service skin condition.  

Additionally, the June 2005 report of VA examination and the 
records from the Social Security Administration do not relate 
the veteran's current condition (keratosis of the feet) to 
his service.  Therefore, they do not establish a fact 
necessary to substantiate the claim, and the claim cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. 
§ 3.156(a).  In addition, while the August 2004 response from 
the NPRC is new, in the sense it has not previously been 
considered, it is not material, as it does not relate the 
veteran's current condition to his service.  

Significantly, however, the November 1995 and October 1997 
letters from Dr. Smith which suggest that the veteran's 
current keratosis of the feet condition could possibly be 
related to chemical exposure during service is evidence that 
is both new and material.  This statement was not previously 
considered by agency decision makers, is not cumulative or 
redundant, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo 
basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
Board notes that the discussion in the statement of the case 
essentially considered the veteran's claim on the merits.  
Also, the veteran has provided arguments addressing his claim 
on the merits.  The Board therefore finds that, given that 
the appellant had adequate notice of the applicable 
regulations and an opportunity to respond, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The veteran contends that his current bilateral skin 
condition of the feet is a result of exposure to Agent Orange 
and "jungle" training during service.  The veteran does not 
contend that he served in Vietnam, but rather that he was 
exposed to Agent Orange as a chemical operations assistant 
while stationed at Fort Meade, Maryland, and that this 
condition was exacerbated by jungle training while stationed 
at Fort Polk, Louisiana.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  The veteran's diagnosed skin disorder 
(keratosis) is not a condition subject to presumptive service 
connection.

However, diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) (2005), will 
be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

As an initial matter, the Board notes that a veteran who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  As noted 
above, the veteran in this case served on active duty from 
November 1974 to March 1975, and from April 1975 to November 
1975.  The veteran, however, does not contend that he served 
in Vietnam, as is noted above.  Additionally, an August 2004 
response from the National Personnel Records Center (NPRC) 
indicates that there is no record of the veteran's exposure 
to herbicides in service.  Thus, the veteran in this case may 
not be afforded the presumption of exposure to Agent Orange, 
as his service records do not show that he was in Vietnam 
during this period, or that he was otherwise exposed to 
herbicides.  Even if he had served in Vietnam, however, the 
veteran has not been diagnosed with a disease that has been 
shown to have a positive association with exposure to 
herbicides.  See  38 C.F.R. § 3.309(e).   The Board thus 
turns to the merits of the veteran's claim on a direct basis.

The veteran's service medical records indicate that he was 
seen in sick call in May 1975 for mild pseudofolliculitis 
barbae.  He was given shaving instructions and released to 
duty.  He was seen again for pseudofolliculitis barbae in 
August 1975, at which time he was placed on a three-week no-
shaving profile.  The remainder of the veteran's service 
medical records do not refer to treatment for skin problems.  
His November 1975 separation examination report noted his 
skin as being normal; on the accompanying separation medical 
history report, he indicated that he did not suffer from any 
skin diseases.  The veteran's service medical records contain 
isolated references to skin infections, but do not show any 
skin disorder of the feet.  Incurrence of a chronic skin 
disorder in service is not factually shown.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
bilateral skin condition of the feet.  38 C.F.R. § 3.303(b).  
With regard to the continuity of post-service symptomatology, 
the first post-service clinical evidence of any feet-related 
skin problem is dated in April 1993, that is, many years 
after service.  The veteran reported difficulty with the tops 
of his feet bleeding.  He was diagnosed with tinea pedis and 
referred to podiatry, where it was determined that he had a 
fungal infection of the feet and toe nails.  The veteran next 
complained of feet-related skin trouble in August 1993.  At 
the time, the veteran was hospitalized for psychiatric 
reasons, and during that time he complained of a recurring 
rash on his feet, hands and neck, due to exposure to Agent 
Orange.  Treatment records indicate that he was prescribed 
medication for the rash.  In November 1993, the veteran 
complained of chronic foot pain.  Examination revealed a 
scaly rash with a thick crust on both feet.  The impression 
was bilateral eczema of the feet.  The veteran next 
complained of "cracked feet" in February 1995, which was 
diagnosed as eczema.

In June 1996, the veteran was seen by a VA podiatrist.  The 
assessment was bilateral hyperkeratosis of the feet.  He 
underwent debridement and was advised to follow up in two 
weeks.  Following this June 1996 appointment, and through 
August 2000, the veteran continued to receive periodic VA 
treatment for feet conditions variously diagnosed as tinea 
pedis and bilateral keratosis of the feet.

Private treatment records from dermatologist Thomas F. Smith, 
D.P.M., dated from July 1995 through October 1997 similarly 
show treatment for a skin condition of the feet.  In July 
1995, the veteran was diagnosed with painful keratosis on the 
plantar aspect of the feet, bilaterally.  The veteran 
reported that he had had the condition for a chronic 
duration; since exposure to chemicals while on active duty in 
Maryland.  He reported receiving post-service treatment at VA 
for this condition, but noted that this treatment had 
provided little relief.  On examination, diffuse and very 
heavy keratosis formation was noted over the weight bearing 
aspects of the feet bilaterally.  It did not appear on his 
hands or other parts of his body.  The veteran was prescribed 
topical medication and his keratosis was debrided.  On follow 
up appointments through October 1997, the veteran received 
similar treatment for keratosis on the plantar aspect of the 
feet, bilaterally.  Treatment records indicate that the 
consistent diagnosis was keratosis related to possible 
chemical damage or exposure to skin, plantar aspect 
bilaterally, rule out genokeratosis.

In support of his claim, the veteran submitted a November 
1995 letter written by Dr. Smith, which stated that the 
veteran had heavy keratosis of the plantar aspect of both 
feet, possibly related to chemical exposure during military 
service.  Similarly, an October 1997 letter written by Dr. 
Smith stated that the veteran had a history of heavy 
keratosis on the plantar aspect of the feet that the veteran 
felt was possibly related to chemical exposure while on 
military duty.  

In June 2005, the veteran underwent VA examination of his 
feet.  Examination revealed white macerated keratoses of the 
plantar surfaces of both feet and lateral surfaces of the 
toes.  The diagnosis was plantar keratosis.  In addressing 
Dr. Smith's opinion stating that the veteran's current 
condition could possibly be related to chemical exposure, 
including Agent Orange, the examiner stated that, to his 
knowledge, "there [was] no medical literature that supports 
the association between keratosis and Agent 
Orange/herbicides/chemical agents.  Therefore...his currently 
diagnosed skin and/or foot disorder diagnosed as keratosis of 
the feet is likely not related to his active service."

After a thorough review of the record, the Board finds that 
the evidence does not show that the veteran has a bilateral 
skin condition of the feet related to active service.  The 
veteran's service medical records are negative for any 
treatment relating to this disorder and at his November 1975 
separation examination his skin was found to be normal.  With 
regard to post-service medical evidence, the first post-
service clinical evidence of any feet-related skin condition 
was in April 1993, approximately 18 years after service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

With regard to post-service medical evidence, the Board finds 
the VA examiner's opinion finding no relationship between the 
veteran's current bilateral skin condition of the feet and 
his active service to be more probative than Dr. Smith's 
statement that the two could "possibly" be related.  While 
Dr. Smith has expressed a belief that the veteran's keratosis 
problems may be related to his service, this was based upon a 
history provided by the veteran.  Transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber is a medical 
professional.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Further, it is 
not clear whether Dr. Smith reviewed the veteran's file in 
connection with rendering this opinion, and this further 
lessens the probative value of that opinion.  Moreover, the 
recent June 2005 VA examination, which the Board finds to be 
more probative, concluded that the veteran's current skin 
condition was not related to service.  The Board notes that 
it is within the province of the Board to assess the weight 
and credibility to be attached to a medical opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board has also considered the veteran's claims that his 
current keratosis of the feet condition is related to his 
service.  However, as a layman, the veteran is not competent 
to give a medical opinion on causation or aggravation of a 
medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

In the present case, there is no competent medical evidence 
that the veteran's bilateral keratosis of the feet is linked 
to service or to a service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between this condition and the veteran's 
service.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board concludes that the veteran's 
current bilateral keratosis of the feet was not incurred in 
or aggravated by his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran perforated his right tympanic membrane during a 
training maneuver in service.  He has been non-compensably 
service-connected for hearing loss in his right ear since 
March 1987.  He seeks a higher rating.  The Board therefore 
turns to the appropriate criteria.

Effective June 10, 1999, during the pendency of this appeal, 
VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear. 64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where the law 
or regulations governing a claim are changed while the claim 
is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg.  33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

A review of the changes made to the criteria at 38 C.F.R. § 
4.85, and specifically Tables VI, VIA, and VII, reveals that 
the revisions did not make any changes to the numeric 
designations assigned certain levels of puretone threshold or 
speech discrimination.  Thus, there is no change in the 
mechanical application of the appropriate charts to the noted 
auditory acuity.  However, there were substantive changes 
made to regulations at 38 C.F.R. § 4.86 regarding exceptional 
patterns of hearing impairment.  A review of both the old and 
new criteria indicates that this regulation is not applicable 
to the veteran's claim.  The criteria at 38 C.F.R. § 4.86 
effective prior to June 10, 1999, merely discussed the use of 
hearing aids in conducting audiometric examinations and 
evidence used in the award of service connection for hearing 
loss.  It is also pertinent that the audiologist reviewing 
the veteran's examination results has not indicated that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate and would require evaluation 
under Table VIa. See 38 C.F.R. § 4.85(c) (effective prior to 
June 10, 1999).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000; 2,000; 3,000; and 4,000 cycles per second.  To 
evaluate the degree of disability from service- connected 
bilateral defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 
to 6110 (effective prior to and on and after June 10, 1999).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f) (2005).  In this case, the veteran's left ear is 
not service-connected.  Therefore, his left ear will be 
assigned a designation of Roman Numeral I.

The Board notes that the veteran's claim for an increased 
rating for hearing loss in the right ear was remanded in July 
2004 for the purpose of obtaining a more recent audiologic 
examination of his service-connected hearing loss, as the 
most recent audiologic examination results were dated in July 
1993.  The veteran, however, did not appear for his scheduled 
examination.  As a result, the Board does not have before it 
the information sought upon remand, and will evaluate the 
veteran's claim for an increased rating based upon the 
evidence already of record, that is, based upon the July 1993 
examination results.  See 38 C.F.R. § 3.655.  Taking into 
account all the evidence, the Board finds that the veteran's 
right ear hearing loss is currently properly rated as 
noncompensable.  



The veteran last underwent VA examination in July 1993.  The 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
15
LEFT
10
15
15
15
15

The averages were 20 in the right ear and 15 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 96 percent in the left ear.  The veteran did report 
experiencing tinnitus, and no other abnormalities were noted 
upon examination.

Because the veteran's left ear is not service connected, his 
left ear is designated a level I.  38 C.F.R. § 4.85(f).  For 
the right ear, the average pure tone threshold of 20 
decibels, along with a speech discrimination of 96 percent 
warrants a designation of level I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the left 
ear is level I, and the right ear is level I, the appropriate 
rating is 0 percent under DC 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected right ear 
hearing loss.  However, according to the July 1993 
audiometric test results, as compared to the rating criteria, 
an increased rating may not be granted. 

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2003 and 
August 2004; rating decisions in July 1995, October 1995, and 
February 1996; a statement of the case in July 1995; and 
supplemental statements of the case in February 1996, August 
1998, and August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination for the veteran's skin 
condition on his feet, and scheduled the veteran for an 
audiological examination, for which he did not report.    
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

New and material evidence has been submitted and the claim 
for service connection for a bilateral skin condition of the 
feet, to include as due to exposure to Agent Orange, is 
reopened.

Service connection for a bilateral skin condition of the 
feet, to include as due to exposure to Agent Orange, is 
denied.

An increased rating for hearing loss in the right ear is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


